Citation Nr: 1028499	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 
1959 and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which was mailed to the Veteran in April 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO's March 2006 rating decision denied the Veteran's claim of 
service connection for hypertension based upon its findings that 
such a disorder was not manifest during active duty service, and, 
was not manifest to a compensable degree within one year from his 
discharge from service.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, 
hypertension is defined as diastolic blood pressure (the bottom 
value of a blood pressure reading) that is predominantly 90 
millimeters or greater.  Isolated systolic hypertension means 
that the systolic blood pressure (the top value of a blood 
pressure reading) is predominantly 160 millimeters or greater 
with a diastolic blood pressure of less than 90 millimeters.  
Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.

Although the Veteran's service treatment records do not reflect a 
specific diagnosis of hypertension, a September 1961 record 
reflects an in-service blood pressure reading of 140/90.  A 
February 1999 VA treatment record reflects a diagnosis of 
hypertension that had existed for 30 years (since approximately 
1969).  Private and VA post-service treatment records show blood 
pressure readings of  158/90 in May 1999, 166/84 in June 1999, 
and 165/84 in January 2000, and 170/85 in January 2001.  
Subsequent treatment records through March 2008 document that the 
veteran has been continuously monitored for hypertension, and the 
corresponding records reflect multiple blood pressure readings 
which reflect hypertension as defined by the regulations.  These 
records, however, do not offer any opinions as to whether the 
Veteran's current hypertension is related to his active duty 
service.

At an April 2008 hearing before a Decision Review Officer, the 
Veteran asserted that his September 1961 in-service blood 
pressure reading of 140/90 reflects early stage hypertension.  
According to the Veteran, he was not aware of his September 1961 
blood pressure reading until 2005, when he obtained copies of his 
service treatment records.

To date, the Veteran has not been afforded a VA examination to 
determine the nature of his current hypertension.

A VA examination to determine the etiology of his current 
hypertension is necessary in this case, particularly given the 
elevated blood pressure readings shown in the September 1961 
service treatment record, ongoing diagnosis of hypertension 
reflected in post-service treatment records since February 1999, 
the February 1999 treatment record which opines as to the 
longstanding existence of hypertension since approximately 1969, 
and the absence of any rendered opinions regarding the etiology 
of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the etiology of his currently 
diagnosed hypertension.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, including 
current blood pressure readings and a 
medical and treatment history obtained from 
the Veteran.  Based on the review of the 
claims file, the medical and history 
treatment provided by the Veteran, and the 
clinical findings of the examination, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's 
hypertension is etiologically related to 
his period of active service.

In providing the requested opinion, the 
examiner must provide a complete and 
thoroughly reasoned rationale for the 
opinion, as "[i]t is the factually 
accurate, fully articulated, sound 
reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, 
that contributes probative value to a 
medical opinion."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). In this 
regard, the examiner's opinion must include 
a discussion of the Veteran's reported 
medical and treatment history, September 
1961 in-service blood pressure reading of 
140/90, and ongoing diagnosis of 
hypertension, and how that evidence relates 
to the examiner's etiology opinion.

All opinions and conclusions should be 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
hypertensive vascular disease should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


